Citation Nr: 0333082	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-10 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Supplemental Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922A.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 determination of a 
Regional Office (RO) and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim, for Supplemental Service Disabled Veterans' 
(RH) Insurance under 38 U.S.C.A. § 1922A.  The veteran filed 
a timely notice of disagreement regarding the denial of 
supplemental RH (SRH) insurance, commencing this appeal.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran filed an application in September 2001 for 
Supplemental Service Disabled Veterans' (RH) Insurance under 
38 U.S.C.A. § 1922A.  

3.  The veteran was born on February [redacted], 1933, according to 
his insurance application.  

4.  At the time he filed an application for SRH insurance, 
the veteran was in excess of 65 years of age.  


CONCLUSION OF LAW

The basic criteria to establish eligibility for Supplemental 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922A have not been met.  38 U.S.C.A. §§ 1912, 1922, 1922A 
(West 2002); 38 C.F.R. § 20.101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Historically, the Board notes that in a July 2000 decision, 
the veteran was granted service connection for a heart 
condition with a 30 percent rating effective December 5, 1994 
and a 60 percent rating, effective May 10, 1999.  Service 
connection for degenerative changes of the lumbar spine was 
granted with a 40 percent rating, effective in December 1994.  
In a January 2001 RO decision, service connection was granted 
for degenerative joint disease of the cervical spine with a 
30 percent rating; degenerative joint disease of the right 
and left shoulder, each with a 20 percent rating and 
degenerative joint disease of the right and left hip, each 
with a 20 percent rating.  The January 2001 RO decision also 
determined that the evaluation for his heart disability was 
increased to 100 percent disabling, effective May 27, 1997 
and reinstated to an evaluation of 30 percent from August 1, 
1998 and an evaluation of 60 percent from May 10, 1999.  
Entitlement to a total disability rating based upon 
individual unemployability was granted in the January 2001 RO 
decision, effective December 5, 1994.  

On September 12, 2001, the veteran filed an application for 
Service-Disabled Insurance (RH).  On his application, the 
veteran noted that his date of birth was February [redacted], 1933.  
At that time, the veteran also filed an application for 
Supplemental Service-Disabled Insurance.  

In correspondence dated on November 2, 2001, the veteran was 
informed that his application for Service-Disabled Veterans 
Insurance had been approved.  A $10,000 Ordinary Life policy 
was issued, effective September 12, 2001.  It was noted that 
the veteran was totally disabled and was entitled to a waiver 
of premiums, from September 12, 2001.  The correspondence 
also invited the veteran to increase his insurance to $20,000 
by applying for Supplemental Service-Disabled Insurance.  The 
letter noted that the veteran had one year from the date of 
the letter to apply for the additional insurance or before 
his 65th birthday, whichever occurred first.  

Correspondence dated on November 6, 2001 informed the veteran 
that his application for Supplemental Service-Disabled 
Veterans Insurance was not approved.  He filed a notice of 
disagreement with the adverse determination in January 2002.  

The veteran has contended that he had been denied service 
connection for his multiple disabilities on several occasions 
due to the presumed unavailability of his service medical 
records.  He indicated that his service medical records were 
later located at which time he reopened his claims for 
service connection.  The veteran now essentially claims that 
since the July 2000 rating action assigned a total disability 
evaluation effective from December 1994, when he was 61 years 
of age, he is entitled to receive Supplemental Service-
Disabled Insurance.  He has maintained that his application 
for SRH was filed following his 65th birthday through no 
fault of his own.  


II.  Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
2002).  Veterans insured under 38 U.S.C.A. § 1922, who also 
qualify for a waiver of premiums paid on that policy, are 
also eligible for SRH insurance, in an amount up to $20,000 
under 38 U.S.C.A. § 1922A.  38 U.S.C.A. § 1922A (West 2002).  
Applications for SRH insurance must be filed by an eligible 
veteran within one year of the date on which he/she is 
granted a waiver of premiums paid for the underlying RH 
insurance policy, and prior to his/her 65th birthday.  38 
U.S.C.A. § 1922A(b), (c) (West 2002).  

In the present case, the veteran was found ineligible for SRH 
insurance because his application was received in September 
2001, when he was in excess of 65 years of age.  As is noted 
above, only veterans eligible for waivers of RH insurance 
premiums under 38 U.S.C.A. § 1912 (West 2002) may be awarded 
SRH insurance. 38 U.S.C.A. § 1922A (West 2002).  In turn, 
waivers for RH insurance may only be awarded to veterans who 
are continuously and totally disabled.  38 U.S.C.A. § 1912(a) 
(West 2002).  The veteran has argued that the unavailability 
of his service medical records resulted in a delay in the 
grant of service connection and his total disability 
evaluation.  He has stated that had he been more promptly 
awarded a total disability rating, he would have been able to 
apply for SRH insurance prior to his 65th birthday; thus, the 
lateness of his application is the fault of the VA, and the 
requirement of 38 U.S.C.A. § 1922A(c) should be waived.  
However, the date of application of the veteran's claim for 
service connection is not controlling; rather, the date of 
the filing of his application for SRH insurance is.  

Where, as here, the law is dispositive of the claim, the 
Board is bound by the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Nothing in the language of 38 U.S.C.A. § 1922A 
affords the VA the authority to waive the requirement that an 
application for SRH insurance be submitted before the veteran 
attains 65 years of age.  38 U.S.C.A. § 1922A(c) (West 2002).  
Consequently, because the veteran's application for SRH 
insurance was received after he attained 65 years of age, it 
must be denied.  


III.  Duty to Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the veteran has received the notice 
required by the new law and regulations.  The veteran and his 
representative have received correspondence, statements of 
the case (SOCs), supplemental statements of the case (SSOCs).  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding those claims.  

The Board notes that in this case, as evidenced by the April 
2002 Statement of the Case and the January 2003 Supplemental 
Statement of the Case, the veteran has been given notice of 
the reasons for the denial.  However, he has not asserted 
that he filed a claim for SRH insurance prior to his 65th 
birthday (the basis for the denial), and he has not 
identified any pertinent existing evidence that has not been 
obtained.  Moreover, for the reasons noted above, the Board 
is without authority to grant the benefit sought on appeal-
indeed, the law precludes it.  See Sabonis, 6 Vet. App. at 
430.  Thus, any further development consistent with the 
dictates of VCAA would not result in a different outcome of 
the matter on appeal.  










ORDER

The veteran's application for Supplemental Service Disabled 
Veterans' Insurance (RH) under 38 U.S.C.A. § 1922A is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




